DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10427277 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the ratio of the inertia of the combined socket and anvil components and the inertia of the hammer have a specific relationship to be split or with the ratio of the anvil/socket combination for a desired torque or stiffness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauley (US 3592087 A).
Regarding claims 11 and 22, Pauley discloses a power tool assembly/impact wrench (1) comprising: a housing (2) configured to house a motor (col. 1, lines 72-75, fig. 1); a drive system including: a hammer assembly (3), the hammer assembly including a hammer being driven by the motor; an anvil having an anvil jaw (4 – T shaped anvil , fig. 1), the anvil jaw being periodically engaged by the hammer as the hammer is being driven (col. 2, lines 1-75, col. 3, lines 1-22), the anvil further including: a supporting flange (T shaped flanges for mating with hammer 3 and its engaging protrusions, fig 1) connected to the anvil jaw, wherein the supporting flange supports and strengthens the anvil jaw, and 
a socket engagement portion (hole for end 8) located opposite the anvil jaw (fig. 1), the socket engagement portion having a cylindrical wall forming an open cavity (hole for end 8, col. 2, lines 1-10); and 
a socket (5/7), the socket having an anvil engagement portion (8) configured to be removably fitted directly into the open cavity of the socket engagement portion (hole for end 8), wherein the socket is further configured to engage a fastener opposite the anvil engagement portion (11, socket, col. 2, lines 10-15); 
wherein a total inertia of the drive system is split/divided between the inertia of the hammer, the inertia of the anvil, and the inertia of the socket (sleeve 15 is moved forward to engage anvil 4 to distribute the inertia and split the inertia, col. 2, lines 16-75, col. 3, lines 1-22).
Regarding claims 20-21, Pauley discloses the hammer and the anvil comprise a ball-and-cam-type mechanism, wherein the hammer is a Maurer-type hammer (see fig. 1 and see applicants specification [0018] stating Maurer-type hammer is known and Fig. 5 showing a Maurer hammer is known and often used in prior art in place of other hammer/anvils such as a ball-and-cam-type).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 20100096155 A1) in view of Pauley (US 3592087 A).
Regarding claims 11 and 22, Iwata et al. discloses a power tool assembly/impact wrench (100) comprising: a housing (6) configured to house a motor (1, fig. 1); a drive system (10) including: a hammer assembly (12), the hammer assembly including a hammer being driven by the motor; an anvil (13) having an anvil jaw (13a), the anvil jaw being periodically engaged by the hammer as the hammer is being driven ([0055-0057], fig. 1), 
a socket engagement portion (8) located opposite the anvil jaw (fig. 1), the socket engagement portion having a cylindrical wall forming an open cavity ([0050-0057], fig. 1); and 
a socket (bolt tightening bit), the socket having an anvil engagement portion configured to be removably fitted directly into the open cavity of the socket engagement portion [0050], wherein the socket is further configured to engage a fastener opposite the anvil engagement portion [0050-0051, 0056, 0060]; 
wherein a total inertia of the drive system is split/divided between the inertia of the hammer, the inertia of the anvil, and the inertia of the socket ([0055-0060], fig. 1).
Iwata et al. states: “hammer projections 12a give impact torque to the anvil projections 13a of the anvil 13 positioned in front of each hammer projection 12a in the rotating direction (state shown in (C) of FIG. 2). The impact torque is transmitted to the driver bit attached to the end bit holder 8 of the anvil 13. The driver bit then transmits the impact torque to the clamping screw” [0060].
Iwata et al. fails to disclose the anvil further including: a supporting flange connected to the anvil jaw, wherein the supporting flange supports and strengthens the anvil jaw.
Pauley teaches a power tool assembly/impact wrench (1) an anvil having an anvil jaw (4 – T shaped anvil , fig. 1), the anvil jaw being periodically engaged by the hammer as the hammer is being driven (col. 2, lines 1-75, col. 3, lines 1-22), the anvil further including: a supporting flange (T shaped flanges for mating with hammer 3 and its supporting flange that extends as tube 5, fig 1) connected to the anvil jaw, wherein the supporting flange supports and strengthens the anvil jaw.
Given the suggestion and teachings of Iwata et al. of having an anvil with socket/tool bit engaging portion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil further including: a supporting flange connected to the anvil jaw, wherein the supporting flange supports and strengthens the anvil jaw for having a stronger anvil, to increase or decrease inertia, balance the forces, and/or aid in securing a socket as taught by Pauley.
Regarding claims 20-21, Pauley discloses the hammer and the anvil comprise a ball-and-cam-type mechanism, wherein the hammer is a Maurer-type hammer (see fig. 1 and see applicants specification [0018] stating Maurer-type hammer is known and Fig. 5 showing a Maurer hammer is known and often used in prior art in place of other hammer/anvils such as a ball-and-cam-type).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 3592087 A) in view of Maurer (US 4287956 A).
Regarding claim 21, Pauley discloses the hammer and the anvil comprise a ball-and-cam-type mechanism (see fig. 1) and teaches having  a sleeve 15 is moved forward to engage anvil 4 to distribute the inertia and split the inertia, col. 2, lines 16-75, col. 3, lines 1-22).  Also, see applicants specification [0018] stating Maurer-type hammer is known and Fig. 5 showing a Maurer hammer is known and often used in prior art in place of other hammer/anvils such as a ball-and-cam-type) but in the alternative, if argued that Pauley fails to explicitly disclose the hammer is a Maurer-type hammer -
Maurer teaches a similar impact wrench (10) having a hammer that is a Maurer-type hammer (25/25’) or a single hammer (col. 4. lines 6-67, figs. 1-9) the motor shaft/cage with splines 12/13 to mate with hammer cage 15 (col. 3, lines 51-67).
Given the suggestion and teachings of Pauley of having a ball cam type hammer mechanism with a sliding sleeve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the hammer to be a Maurer-type hammer for having to increase or decrease inertia, balance the forces, and/or aid in return as taught by Maurer. Also, see applicants specification [0018] stating Maurer-type hammer is known and Fig. 5 showing a Maurer hammer is known and often used in prior art in place of other hammer/anvils such as a ball-and-cam-type).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 20100096155 A1) in view of Pauley (US 3592087 A) and further in view of Maurer (US 4287956 A).
Regarding claim 21, Pauley teaches the hammer and the anvil comprise a ball-and-cam-type mechanism (see fig. 1) and teaches having a sleeve 15 is moved forward to engage anvil 4 to distribute the inertia and split the inertia, col. 2, lines 16-75, col. 3, lines 1-22).  Also, see applicants specification [0018] stating Maurer-type hammer is known and Fig. 5 showing a Maurer hammer is known and often used in prior art in place of other hammer/anvils such as a ball-and-cam-type) but in the alternative, if argued that Pauley fails to explicitly disclose the hammer is a Maurer-type hammer -
Maurer teaches a similar impact wrench (10) having a hammer that is a Maurer-type hammer (25/25’) or a single hammer (col. 4. lines 6-67, figs. 1-9) the motor shaft/cage with splines 12/13 to mate with hammer cage 15 (col. 3, lines 51-67).
Given the suggestion and teachings of Pauley of having a ball cam type hammer mechanism with a sliding sleeve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the hammer to be a Maurer-type hammer for having to increase or decrease inertia, balance the forces, and/or aid in return as taught by Maurer. Also, see applicants specification [0018] stating Maurer-type hammer is known and Fig. 5 showing a Maurer hammer is known and often used in prior art in place of other hammer/anvils such as a ball-and-cam-type).

Claims 12-19 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pauley (US 3592087 A) in view of Hull et al. (US 20090321098 A1) and further in view of Carroll (US 20040074344 A1).
Regarding claims 12-14 and 23-25, Pauley teaches the socket (5/7) has interior engagement structures (14 and/or 16) and exterior engagement structures (15/17) increase the stiffness of a coupling between the anvil and the socket (sleeve couples the anvil and socket which increases the stiffness coupling, col. 2, lines 44-75).
Pauley fails to disclose the socket engagement portion includes interior engagement structures disposed along an inner surface of the cylindrical wall, the interior engagement structures configured to engage with exterior engagement structures of the anvil engagement portion of the socket, wherein the interior engagement structures and the exterior engagement structures increase the stiffness of a coupling between the anvil and the socket wherein the interior engagement structures are interior splines and the exterior engagement structures are exterior splines wherein an inertia ratio is decreased as a stiffness ratio increases, wherein the inertia ratio is the ratio of the combined inertias of the anvil and the socket to the inertia of the hammer assembly, and wherein the stiffness ratio is the ratio of the combined stiffness of the anvil and the socket to the stiffness of the fastener.
	Carroll teaches a power wrench 16 having an interface between an anvil and a socket that is a splined interface wherein the removable coupling of the socket to the anvil is a splined connection ([0019-0026], figs. 1-6) having a drive adaptor 20 with a connector opening 24 that has a multiplicity of ridges or splines 30 that interlock with a matching set of ridges or splines 50, 80 on the exterior 52, 82 of a socket 40 or on the extension collar 70 [0019-0020, 0025-0026].
Carroll states: "increased moment of inertia is created by placing the material farther away from the center of rotation in a collar formation instead of a rod that is focused around the centerpoint… Force transmission is also improved by placing the splines on the exterior surface of one collar and the interior surface of a slight larger collar” [0026]
	Hull et al. teaches a flywheel assembly 100/80 with flywheel insert 102 having inserts 106 to alter/increase/decrease inertia ([0038-0042], figs. 1-5).
Given the suggestion and teachings of Pauley of having a mating socket connection or male and female connection parts are interconnected by a splined coupling to increase inertia on the drive member attached thereto, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the socket engagement portion includes interior engagement structures disposed along an inner surface of the cylindrical wall, the interior engagement structures configured to engage with exterior engagement structures of the anvil engagement portion of the socket, wherein the interior engagement structures and the exterior engagement structures increase the stiffness of a coupling between the anvil and the socket wherein the interior engagement structures are interior splines and the exterior engagement structures are exterior splines wherein an inertia ratio is decreased as a stiffness ratio increases, wherein the inertia ratio is the ratio of the combined inertias of the anvil and the socket to the inertia of the hammer assembly, and wherein the stiffness ratio is the ratio of the combined stiffness of the anvil and the socket to the stiffness of the fastener for increasing the stiffness of a coupling with strong attachment via a splined interface wherein the removable coupling of the socket to the anvil is a splined connection for having a simple quick secure connection and increase inertia as taught by Carroll and to increase or decrease inertia as taught by Hull et al.
Regarding claim 15-19 and 26-30, Pauley teaches the socket (5/7) has interior engagement structures (14 and/or 16) and exterior engagement structures (15/17) increase the stiffness of a coupling between the anvil and the socket (sleeve couples the anvil and socket which increases the stiffness coupling, col. 2, lines 44-75) but fails to disclose the inertia ratio is between about 0.75 and about 1.0, or the stiffness ratio is between about 1.05 and about 1.55, or the stiffness ratio is about 1.33, or the inertia ratio is between about 1.0 and about 2.0, or the stiffness ratio is between about 0.25 and about 0.75.
Carroll teaches a power wrench 16 having an interface between an anvil and a socket that is a splined interface wherein the removable coupling of the socket to the anvil is a splined connection ([0019-0026], figs. 1-6) having a drive adaptor 20 with a connector opening 24 that has a multiplicity of ridges or splines 30 that interlock with a matching set of ridges or splines 50, 80 on the exterior 52, 82 of a socket 40 or on the extension collar 70 and using the coupling to create “increased moment of inertia” [0019-0020, 0025-0026].
	Hull et al. teaches a flywheel assembly 100/80 with flywheel insert 102 having inserts 106 to alter/increase/decrease inertia ([0038-0042], figs. 1-5).
Pauley discloses the claimed invention except the inertia ratio is between about 0.75 and about 1.0, or the stiffness ratio is between about 1.05 and about 1.55, or the stiffness ratio is about 1.33, or the inertia ratio is between about 1.0 and about 2.0, or the stiffness ratio is between about 0.25 and about 0.75. It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase or decrease the inertia as desired/needed as suggested and taught by Carroll and Hull et al. and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.).

Claims 12-19 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 20100096155 A1) in view of Pauley (US 3592087 A) and further in view of Carroll (US 20040074344 A1).
Regarding claims 12-14 and 23-25, Pauley teaches the socket (5/7) has interior engagement structures (14 and/or 16) and exterior engagement structures (15/17) increase the stiffness of a coupling between the anvil and the socket (sleeve couples the anvil and socket which increases the stiffness coupling, col. 2, lines 44-75).
Pauley fails to disclose the socket engagement portion includes interior engagement structures disposed along an inner surface of the cylindrical wall, the interior engagement structures configured to engage with exterior engagement structures of the anvil engagement portion of the socket, wherein the interior engagement structures and the exterior engagement structures increase the stiffness of a coupling between the anvil and the socket wherein the interior engagement structures are interior splines and the exterior engagement structures are exterior splines wherein an inertia ratio is decreased as a stiffness ratio increases, wherein the inertia ratio is the ratio of the combined inertias of the anvil and the socket to the inertia of the hammer assembly, and wherein the stiffness ratio is the ratio of the combined stiffness of the anvil and the socket to the stiffness of the fastener.
	Carroll teaches a power wrench 16 having an interface between an anvil and a socket that is a splined interface wherein the removable coupling of the socket to the anvil is a splined connection ([0019-0026], figs. 1-6) having a drive adaptor 20 with a connector opening 24 that has a multiplicity of ridges or splines 30 that interlock with a matching set of ridges or splines 50, 80 on the exterior 52, 82 of a socket 40 or on the extension collar 70 [0019-0020, 0025-0026].
Carroll states: "increased moment of inertia is created by placing the material farther away from the center of rotation in a collar formation instead of a rod that is focused around the centerpoint… Force transmission is also improved by placing the splines on the exterior surface of one collar and the interior surface of a slight larger collar” [0026]
	Hull et al. teaches a flywheel assembly 100/80 with flywheel insert 102 having inserts 106 to alter/increase/decrease inertia ([0038-0042], figs. 1-5).
Given the suggestion and teachings of Pauley of having a mating socket connection or male and female connection parts are interconnected by a splined coupling to increase inertia on the drive member attached thereto, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the socket engagement portion includes interior engagement structures disposed along an inner surface of the cylindrical wall, the interior engagement structures configured to engage with exterior engagement structures of the anvil engagement portion of the socket, wherein the interior engagement structures and the exterior engagement structures increase the stiffness of a coupling between the anvil and the socket wherein the interior engagement structures are interior splines and the exterior engagement structures are exterior splines wherein an inertia ratio is decreased as a stiffness ratio increases, wherein the inertia ratio is the ratio of the combined inertias of the anvil and the socket to the inertia of the hammer assembly, and wherein the stiffness ratio is the ratio of the combined stiffness of the anvil and the socket to the stiffness of the fastener for increasing the stiffness of a coupling with strong attachment via a splined interface wherein the removable coupling of the socket to the anvil is a splined connection for having a simple quick secure connection and increase inertia as taught by Carroll and to increase or decrease inertia as taught by Hull et al.
Regarding claim 15-19 and 26-30, Pauley teaches the socket (5/7) has interior engagement structures (14 and/or 16) and exterior engagement structures (15/17) increase the stiffness of a coupling between the anvil and the socket (sleeve couples the anvil and socket which increases the stiffness coupling, col. 2, lines 44-75) but fails to disclose the inertia ratio is between about 0.75 and about 1.0, or the stiffness ratio is between about 1.05 and about 1.55, or the stiffness ratio is about 1.33, or the inertia ratio is between about 1.0 and about 2.0, or the stiffness ratio is between about 0.25 and about 0.75.
Carroll teaches a power wrench 16 having an interface between an anvil and a socket that is a splined interface wherein the removable coupling of the socket to the anvil is a splined connection ([0019-0026], figs. 1-6) having a drive adaptor 20 with a connector opening 24 that has a multiplicity of ridges or splines 30 that interlock with a matching set of ridges or splines 50, 80 on the exterior 52, 82 of a socket 40 or on the extension collar 70 and using the coupling to create “increased moment of inertia” [0019-0020, 0025-0026].
	Hull et al. teaches a flywheel assembly 100/80 with flywheel insert 102 having inserts 106 to alter/increase/decrease inertia ([0038-0042], figs. 1-5).
Pauley discloses the claimed invention except the inertia ratio is between about 0.75 and about 1.0, or the stiffness ratio is between about 1.05 and about 1.55, or the stiffness ratio is about 1.33, or the inertia ratio is between about 1.0 and about 2.0, or the stiffness ratio is between about 0.25 and about 0.75. It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase or decrease the inertia as desired/needed as suggested and taught by Carroll and Hull et al. and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.).
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a fastener) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As recited the power tool is “configured to engage a fastener” with no structural description of how this engagement/coupling of the fastener is achieved.  Since Pauley’s wrench (1) socket (5/7) is capable of engaging a fastener opposite the anvil engagement portion (11, socket, col. 2, lines 10-15) then Pauley does disclose having a socket configured to engage a fastener albeit square.  Also, the transverse pin is capable of being removed and the term “removable” is not limited to any particular structural member/mechanism or act.  Also, in response to applicant's argument that using the socket 5/7 to removably engage a fastener in a specific manner and/or removing transverse pin or not removing the transverse pin, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to the nonstatutory double patenting rejection since both sets of claims are directed to the ratio of the inertia of the combined socket and anvil components and the inertia of the hammer have a specific relationship to be split or with the ratio of the anvil/socket combination for a desired torque or stiffness then a Terminal Disclaimer is warranted.
Applicant’s arguments with respect to claim(s) 11-30 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731